Dear Mr. Troxell:
You submitted the following question to this office for response:
  Do the provisions of Section 49.265 RSMo, which allow the County Commissions to authorize the number of work days per week, also allow the commissioners to set the work hours?
As you note, § 49.265, RSMo 2000, addresses the authority of county commissions to set the number of days per week that county offices are open:
  The county commission in all counties of class two, by order entered of record, may authorize all county offices, except the sheriff's office, to be open not more than five days each week, and in all counties of classes three and four by order entered of record, may authorize all county offices, except the sheriff's office, to be open not more than five and one-half days each week. The county commission, after entering such an order, may require any office to be open six days a week when public convenience requires. . . .
Section 49.265, RSMo 2000. The statute does not, however, address the question of work hours. *Page 2 
County commissions are given the authority to "manage all county business as prescribed by law." Mo. Const. art. VI, § 7. Aside from the management of the fiscal affairs of the county, county commissions possess only those powers that are conferred by statute. See State exrel. Floyd v. Philpot, 266 S.W.2d 704, 710 (Mo. banc 1954); GreeneCounty v. Pennel, 992 S.W.2d 258, 262 (Mo.App.S.D. 1999). Neither § 49.265 nor any other statute expressly or impliedly authorizes county commissions to set the work hours for county officers or employees that are not supervised by county commissions. Therefore, county commissions lack the authority to set those work hours.
County commissions do have authority over county buildings; hence, the Attorney General has previously opined that county commissions can determine what hours the county courthouse is open. See Mo. Att'y Gen. Op. No. 22-88 (July 27, 1988). But that authority does not extend to dictating what hours an office within the courthouse, not supervised by a county commission, must be open. Thus, the Attorney General has previously opined that a county clerk can open the clerk's office to provide voter registration services "at hours after the close of general business" in the courthouse. Mo. Att'y Gen. Op. 211-76 (Oct. 26, 1976).
                               CONCLUSION
County commissions have authority to set the number of days per week that county offices are open, but do not have authority to set the work hours for those offices or employees not under their supervision.
                        Very truly yours,
                        _________________________ CHRIS KOSTER Attorney General *Page 1